
	

114 S1644 IS: To permanently extend the private mortgage insurance tax deduction.
U.S. Senate
2015-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1644
		IN THE SENATE OF THE UNITED STATES
		
			June 23, 2015
			Mr. Crapo (for himself and Ms. Stabenow) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To permanently extend the private mortgage insurance tax deduction.
	
	
		1.Permanent extension of deduction for mortgage insurance premiums
 (a)In generalSubparagraph (E) of section 163(h)(3) of the Internal Revenue Code of 1986 is amended by striking clause (iv).
 (b)Effective dateThe amendment made by this section shall apply to amounts paid or accrued after December 31, 2014, and to amounts properly allocable to periods after such date.
			
